Citation Nr: 0007431	
Decision Date: 03/20/00    Archive Date: 03/23/00

DOCKET NO.  98-12 035A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
lumbar spine.

2.  Entitlement to service connection for arthritis of the 
left hip.

3.  Entitlement to service connection for arthritis of the 
right hip.

4.  Entitlement to service connection for arthritis of the 
left knee.

5.  Entitlement to service connection for arthritis of the 
right knee.


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Stephen L. Higgs, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1941 to 
November 1945.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in April 1998 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

This case was the subject of a December 1999 hearing before 
the undersigned Board member.


FINDINGS OF FACT

1.  Neil S. Ozer, M.D. has diagnosed the veteran as having 
severe degenerative arthritis of the lumbar spine, hips and 
knees.
 
2.  The record confirms that the veteran jumped from planes 
with small radio sets during his period of active service.
 
3.  Dr. Ozer has asserted that the 85 jumps as a paratrooper 
50 + years ago was the cause of the veteran's arthritis of 
the lumbar spine, hips, and knees.


CONCLUSION OF LAW

The claims of entitlement to service connection for arthritis 
of the lumbar spine, left knee, right knee, left hip and 
right hip are well grounded.  38 U.S.C.A. § 5107(a) (West 
1991);  Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd, 78 
F.3d 604 (Fed. Cir. 1996) (per curiam) (table).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied, 524 U.S. 940 (1998), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) held that, 
under 38 U.S.C. § 5107(a), the Department of Veterans Affairs 
(VA) has a duty to assist only those claimants who have 
established well grounded (i.e., plausible) claims.  More 
recently, the United States Court of Appeals for Veterans 
Claims (Court or CAVC) issued a decision holding that VA 
cannot assist a claimant in developing a claim which is not 
well grounded.  Morton v. West, 12 Vet. App. 477 (July 14, 
1999), req. for en banc consideration by a judge denied, No. 
96-1517 (U.S. Vet. App. July 28, 1999) (per curiam).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well grounded;  that is, that the claim is 
plausible.  

In order for a claim for service connection to be well 
grounded, there must be (1) a medical diagnosis of a current 
disability;  (2) medical, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury;  and (3) medical evidence of a nexus between an 
in-service injury or disease and the current disability.  
Epps, 126 F.3d at 1468;  Caluza v. Brown, 7 Vet. App. 498, 
506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) 
(table).  Where the determinative issue involves medical 
causation or etiology, or a medical diagnosis, competent 
medical evidence to the effect that the claim is 
"plausible" or "possible" is required.  Epps, 126 F.3d at 
1468.  Further, in determining whether a claim is well-
grounded, the supporting evidence is presumed to be true and 
is not subject to weighing.  King v. Brown, 5 Vet. App. 19, 
21 (1993).  

In regard to establishing a well-grounded claim, the second 
and third Epps and Caluza elements (incurrence and nexus 
evidence) can also be satisfied under 38 C.F.R. § 3.303(b) 
(1999) by (1) evidence that a condition was "noted" during 
service or during an applicable presumption period;  (2) 
evidence showing postservice continuity of symptomatology;  
and (3) medical or, in certain circumstances, lay evidence of 
a nexus between the present disability and the postservice 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  

Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology.  Savage, 10 Vet. App. at 496.  
Moreover, a condition "noted during service" does not 
require any type of special or written documentation, such as 
being recorded in an examination report, either 
contemporaneous to service or otherwise, for purposes of 
showing that the condition was observed during service or 
during the presumption period.  Id. at 496-97.  However, 
medical evidence is required to demonstrate a relationship 
between the present disability and the demonstrated 
continuity of symptomatology unless such a relationship is 
one as to which a lay person's observation is competent.  Id. 
at 497.  

In the case of a disease only, service connection also may be 
established under section 3.303(b) by (1) evidence of the 
existence of a chronic disease in service or of a disease, 
eligible for presumptive service connection pursuant to 
statute or regulation, during the applicable presumption 
period;  and (2) present disability from it.  Savage, 10 Vet. 
App. at 495.  Either evidence contemporaneous with service or 
the presumption period or evidence that is post service or 
post presumption period may suffice.  Id.  

In letters dated in October 1997 and January 1998, Neil S. 
Ozer, M.D., diagnosed that veteran as having severe 
degenerative arthritis of the lumbar spine, hips and knees.  
The record, to include the veteran's December 1999 hearing 
testimony and his service Separation Qualification Record, 
confirms that the veteran jumped from planes with small radio 
sets during his period of active service.  Dr. Ozer has 
asserted that the 85 jumps as a paratrooper 50 + years ago 
was the cause of the veteran's arthritis of the lumbar spine, 
hips, and knees.  Since there is medical evidence relating 
the veteran's current arthritis of the hips, knees and lumbar 
spine to his inservice parachute jumping, the claims for 
service connection for these disabilities are well grounded.  
Caluza;  Epps.


ORDER

The claims of entitlement to service connection for arthritis 
of the lumbar spine, left hip, right hip, left knee and right 
knee are well grounded.  To this extent only, the appeal is 
granted.


REMAND

Because the claims of entitlement to service connection for 
arthritis of the hips, knees and low back  are well grounded, 
VA has a duty to assist the appellant in developing facts 
pertinent to the claim.  38 U.S.C.A. § 5107(a) (West 1991); 
38 C.F.R. § 3.159 (1999);  Murphy v. Derwinski, 1 Vet. App. 
78 (1990).

Any additional records of treatment for the claimed 
conditions should be obtained, and the veteran should be 
scheduled for a VA examination to determine whether his 
current arthritis of the lumbar spine, knees and hips is 
related to his inservice parachute jumps.

Pursuant to 38 C.F.R. § 19.9, the Board finds that further 
development of the evidence is necessary and, therefore, 
remands the matter to the RO for the following action:

1.  The RO should ask the veteran to 
provide the names, addresses, and 
approximate dates of treatment of all 
health care providers, VA or private, who 
have evaluated or treated him for 
arthritis of the hips, knees or lumbar 
spine.  After obtaining any required 
releases from the veteran, the RO should 
request copies of all indicated records 
which have not been previously obtained 
or determined to be unavailable.

2.  The veteran should be scheduled for a 
VA orthopedic examination to determine 
the nature and etiology of his current 
arthritis of lumbar spine, knees and 
hips.  The examining physician should 
render an opinion as to whether it is as 
likely as not (a 50 percent or more 
likelihood) that any current arthritis of 
the hips, knees and lumbar spine is 
related to his parachute jumps during 
World War II.  The physician's attention 
is directed to the medical history 
reflected in the claims file, to include 
the veteran's service medical records, an 
April 1955 VA examination report, letters 
from Neil S. Ozer dated in October 1997 
and January 1998, and a February 1998 
letter from Joel P. Gordon, M.D.  The 
claims folder and a copy of this remand 
must be made available to the examiner 
for review.  It should be indicated by 
the examiner whether the claims folder 
was reviewed.  Prior to the examination, 
the RO must inform the veteran, in 
writing, of all consequences of his 
failure to report for the examination in 
order that he may make an informed 
decision regarding his participation in 
said examination.

3.  After the above examination is 
conducted, the RO should review the 
claims folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
report of examination.  If the report 
does not include sufficient data or an 
adequate response to the specific 
questions posed, the report must be 
returned to the examiner for corrective 
action.  38 C.F.R. § 4.2.

4.  Then, the RO should undertake any 
other indicated development, and 
readjudicate the issues on appeal. 

If the benefits sought on appeal are denied, then the 
appellant should be provided with a supplemental statement of 
the case which reflects RO consideration of all additional 
evidence and an opportunity to respond.  Thereafter, the case 
should be returned to the Board for further appellate review, 
if otherwise in order.  The purposes of this REMAND are to 
obtain clarifying medical information and to ensure that the 
veteran is afforded due process of law.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals



 



